In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00008-CV
        ______________________________




     IN THE INTEREST OF P.M.H., A CHILD




   On Appeal from the 102nd Judicial District Court
              Red River County, Texas
              Trial Court No. CV01866




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Indigent parents who have suffered the life-changing event of having their parental rights

terminated may obtain the appointment of counsel for appeal of that termination. TEX. FAM.

CODE ANN. § 263.405(e) (Vernon 2008). Such is the case for the mother of P.M.H. We will call

the mother Brittany, to protect the privacy of the child.

       Brittany is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741–44 (1967). Court-

appointed counsel has concluded that, after a thorough review of the record, this appeal is frivolous

and without merit. In Anders, the United States Supreme Court recognized that counsel, though

appointed to represent the appellant in an appeal from a criminal conviction, had no duty to pursue

a frivolous matter on appeal. Id. at 744.

       Neither this Court nor the Texas Supreme Court has addressed whether Anders applies to

an appeal from a termination of parental rights. However, many of our sister courts of appeals

have concluded that the procedures set forth in Anders are applicable when an appointed attorney

concludes that there are no nonfrivolous issues to assert on appeal of such a case. See In re J.B.,

296 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.); In re D.D., 279 S.W.3d 849, 850 (Tex.

App.—Dallas 2009, pet. denied); Taylor v. Tex. Dep’t of Protective & Regulatory Servs., 160
S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied); In re D.E.S., 135 S.W.3d 326, 329

(Tex. App.—Houston [14th Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex.



                                                  2
App.—Houston [1st Dist.] 2003, no pet.); Porter v. Tex. Dep’t of Protective & Regulatory Servs.,

105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no pet.); In re K.M., 98 S.W.3d 774, 777

(Tex. App.—Fort Worth 2003, no pet.); In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco

2002, no pet.); In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.); In re A.W.T.,

61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.). We join our sister courts in holding that

Anders procedures apply in termination of parental rights cases.

       The Anders brief filed by Brittany’s counsel presents a professional evaluation of the

record demonstrating why there are no arguable grounds for reversal. Counsel has established

that he provided Brittany with a copy of the Anders brief, notified her of her right to file a pro se

response, and explained how she could obtain a copy of the appellate record. Brittany has not

exercised her right to file a pro se response.        Court-appointed counsel’s brief meets the

requirements of Anders by providing a professional evaluation of the record and advancing a

contention of possible error which might arguably support the appeal. See Anders, 386 U.S. at

744; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       Having thoroughly reviewed the record and counsel’s brief, we agree with counsel’s

assessment that the appeal is frivolous and without merit. We find nothing in the record that

could arguably support the appeal. We affirm the trial court’s final order terminating Brittany’s

parental rights to P.M.H. and grant counsel’s motion to withdraw.




                                                 3
                                   Josh R. Morriss, III
                                   Chief Justice

Date Submitted:   April 29, 2010
Date Decided:     May 6, 2010




                                      4